Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group II, claims 2-3, 5-14, 16-18 and 28-29 and as species autosome (claim 14), germline promoter (claim 17) and nuclease (claim 29), without traverse following claim amendments in the reply filed on 10/07/2022 is acknowledged. Thus, claims 1-14, 16-18, 22-24 and 27-29 are pending in this application; Group II, claims 2-3, 5-14, 16-18 and 28-29 and as species autosome (claim 14), germline promoter (claim 17) and nuclease (claim 29) is now under consideration for examination, and claims 1, 4, 18, 22-24 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application claims benefit of Provisional application: 62/755,763 filed on 11/05/2018.  
Information disclosure statement
The information disclosure statements (IDS) submitted on 10/19/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Objections-Specification
	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
	Applicant is advised that should claim 3 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. Claims 3 and 28 recite “The two-vector system of claim 2, wherein the first vector comprises the second sequence encoding the second component of the DNA sequence modifying complex, and the second vector comprises the first sequence encoding the first component of a DNA sequence modifying complex”, and thus claim 28 does not further limit the scope of claim 3. See MPEP § 706.03(k).
Double Patenting rejection
	Claim 28 is rejected to under 37 CFR 1.75 as being duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Examiner takes the position that the scope of claim 3 and the rejected claim 28 are one and the same.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 5-14, 16-18 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting over amended claims 1, 3-4, 8-10, 13-14 and 17-20 (dated 07/11/2022) of co-pending Application No. 15/970,728 (US 20180320164). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending application and the instant application are claiming common subject matter, as follows: The recited amended claims 1, 3-4, 8-10, 13-14 and 17-20 (dated 07/11/2022) of co-pending Application No. 15/970,728  encompass a genus of two-vector system… that overlaps with the genus of two-vector system… as claimed in claims 2-3, 5-14, 16-18 and 28-29, and falls entirely within the scope of co-pending claims in co-pending reference application.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other co-pending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 2-3, 5-14, 16-18 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2-3, 5-14, 16-18 and 28-29, “A two-vector system” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. “A system” is non-structural term and the scope of the term in claims 2-3, 5-14, 16-18 and 28-29 is indefinite.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes claims 2-3, 5-14, 16-18 and 28-29 are interpreted to encompass a two-vector composition for DNA sequence modifying in a non-human host cell genome… . 

II. Claim 2 and claims 3, 5-14, 16-18 and 28-29 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Furthermore, regarding claim 2, “cargo sequences” is vague and indefinite and is not clear and thus it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection; for examination purposes claim 2 is interpreted to encompass undefined and unlimited sequences of undefined functions.

III. Claims 2-3, 5-14, 16-18 and 28-29 are rejected under 35 U.S.C.(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 2 and 8-13 recite the phrase “essential gene” and thus the scope of the claims is unclear. “Essential gene” is interpreted as an open language and is considered to be a relative term which renders the claims indefinite and the specification does not provide a standard for ascertaining the requisite degree/structural and functional information i.e., structure-correlated to function of an “essential gene” or any other metric, and one of ordinary skill in the art would not be reasonably able to determine the scope “essential gene” and said scope, metes and bounds varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. Perusal of the specification revealed there is no definition for the phrase “essential gene” and the specification does not recite the specific conditions/structure-correlated to function of an “essential gene”, the applicants' intend to encompass. See MPEP § 2173.05(d). Correction and clarification is required.
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 

IV. Claim 5 and claim 6 depending therefrom is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is vague and indefinite to the extent it recites “…configured to be to be positioned on single a chromosome … or two different extra-chromosomal elements”. However, it remains unclear as to what is encompassed by configured to be positioned in any chromosome of any host genome. It is unclear if vector further requires additional elements that are essential for its insertion into any chromosome or in any specific cellular context/host genome. The metes and bounds of the term “…configured to be to be positioned on single a chromosome … or two different extra-chromosomal elements”  could not be ascertained. If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008). Clarification and correction is required. 

V. Claims 3 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 3 and 28, recites the following phrase “The two-vector system of claim 2, wherein the first vector comprises the second sequence encoding the second component of the DNA sequence modifying complex, and the second vector comprises the first sequence encoding the first component of a DNA sequence modifying complex” is confusing and thus, the scope of the claim is unclear. 
	As claim 2 clearly limits the claim language as follows: “a first vector comprising:
a first sequence encoding a first component of a DNA sequence modifying
complex,
encoding the first
component of the DNA sequence modifying complex…
a second vector comprising:
a second sequence encoding a first component of a DNA sequence modifying
complex, …
	Examiner interprets claims 3 and 28 in said two-vector system “wherein the first vector further comprises… and the second vector further comprises”. Clarification and correction is required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 2-3, 5-14, 16-18 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

	Claims 2-3, 5-14, 16-18 and 28-29 as interpreted encompass a genera of structural elements i.e., a two-vector system comprising a genera of nucleic acids and encoded polypeptides having undefined and unlimited structures and associated function; a genera of DNA sequence modifying complex(s), a genera of promoters, a genera of rescue transgenes and a genera of cargo sequences having no specific structural elements… said genera of DNA modifying complex(s) modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements (as in claims 2-3, 7-14, 16-17 and 28-29); said two-vector system  configured to be positioned on any chromosome(s) in any cellular context/host genome… (as in claims 5-6; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of a two-vector composition, said vector composition comprising specific constructs and specific structures (see Table 0.1, page 85; Examples 1-9, pages 85-103; and Examples 14-15, pages 104-111 of specification) has been provided by the applicants’, which would indicate that they had possession of claimed genera of structural elements i.e., a two-vector system comprising a genera of nucleic acids and encoded polypeptides having undefined and unlimited structures and associated function; a genera of DNA sequence modifying complex(s), a genera of promoters, a genera of rescue transgenes and a genera of cargo sequences having no specific structural elements… said genera of DNA modifying complex(s) modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements (as in claims 2-3, 7-14, 16-17 and 28-29); said two-vector system configured to be positioned on any chromosome(s) in any cellular context/host genome… (as in claims 5-6; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
	The prior art clearly provides the following evidence regarding structure and function of synthetic promoters, nucleases, DNA modifying systems and enzymes:
Buchman et al., (PNAS, 2018, Vol. 115(18): 4725-4730, in IDS) provides evidence that there are structural and functional variations among different promoters and their utility in diverse populations/host cell genome and cellular context remains to be demonstrated and limitations of vector systems comprising different synthetic promoters (see Abstract; Introduction; Discussion and entire document);
Hammond et al., (PLOS Genetics, 2017, Vol. 13(10), pages 1-16, in IDS) provides evidence that there are limitations regarding gene drive constructs comprising CRISPR nuclease(s) constructs and leads to selection to resistance (Abstract; See Fig. 1, page  3, Fig. 2, page 6; Fig. 3, page 8 ; Fig. 4, page 10; and entire document). 
Knott et al., (Science, 2018, Vol. 361: 866-869) provides evidence that the structure, function and binding to the target sequence and the efficiency varies depending on the origin of CRISPR/Cas nuclease(s), design and structure of synthetic guide RNAs and conclude unintended binding, modification and cleavage of nucleic acids pose a challenge to all technologies for genetic modification…“reinforces the necessity for nuclease specificity and targeted delivery” i.e., structure associated with function (Abstract; col. 1, page 869 and entire document). 
	As the claimed system for modifying a double-stranded nucleic acid encompass a genera of structural elements i.e., a two-vector system comprising a genera of nucleic acids and encoded polypeptides having undefined and unlimited structures and associated function; a genera of DNA sequence modifying complex(s), a genera of promoters, a genera of rescue transgenes and a genera of cargo sequences having no specific structural elements… said genera of DNA modifying complex(s) modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements (as in claims 2-3, 7-14, 16-17 and 28-29); said two-vector system  configured to be positioned on any chromosome(s) in any cellular context/host genome… (as in claims 5-6; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation), having widely variable structures and associated function in the claimed system, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art. Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 2-3, 5-14, 16-18 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of a two-vector composition said vector composition comprising specific constructs and specific structures (see Table 0.1, page 85; Examples 1-9, pages 85-103; and Examples 14-15, pages 104-111 of specification), does not reasonably provide enablement for a genera of structural elements i.e., a two-vector system comprising a genera of nucleic acids and encoded polypeptides having undefined and unlimited structures and associated function; a genera of DNA sequence modifying complex(s), a genera of promoters, a genera of rescue transgenes and a genera of cargo sequences having no specific structural elements… said genera of DNA modifying complex(s) modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements (as in claims 2-3, 7-14, 16-17 and 28-29); said two-vector system  configured to be positioned on any chromosome(s) in any cellular context/host genome… (as in claims 5-6; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 2-3, 5-14, 16-18 and 28-29 are so broad as to encompass: a genera of structural elements i.e., a two-vector system comprising a genera of nucleic acids and encoded polypeptides having undefined and unlimited structures and associated function; a genera of DNA sequence modifying complex(s), a genera of promoters, a genera of rescue transgenes and a genera of cargo sequences having no specific structural elements… said genera of DNA modifying complex(s) modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements (as in claims 2-3, 7-14, 16-17 and 28-29); said two-vector system  configured to be positioned on any chromosome(s) in any cellular context/host genome… (as in claims 5-6; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number/a genera of active molecules, as broadly encompassed by the claims in the claimed two-vector system. Since the structure of any “DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” having no specific structural elements… said genera of DNA modifying complex(s) modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements and said two-vector system configured to be positioned on any chromosomes in any cellular context/host genome will remain active in the claimed system requires a knowledge of how each component of the composition in the claimed system affects the activity. In addition, since the structure of a “DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” determines its functional properties, predictability of which molecule “DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” can remain active in a composition of the claimed system requires a knowledge of and guidance with regard to the relationship of the structure to its function. However, in this case the disclosure is limited to the characterization of a two-vector composition said vector composition comprising specific constructs and specific structures (see Table 0.1, page 85; Examples 1-9, pages 85-103; and Examples 14-15, pages 104-111 of specification).
While methods for testing the activity of “DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” in specific composition with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules/“DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences”, as structure determines its functional properties, predictability of which molecule “DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components, as encompassed by the instant claims in the claimed system is not routine and undue experimentation. However, claims reading on significant numbers of inoperative embodiments would render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971); MPEP 2164.08(b). Here, the claims read on a significant number of inoperative embodiments.
	The specification does not support the broad scope of claims 2-3, 5-14, 16-18 and 28-29, which encompasses a genera of structural elements i.e., a two-vector system comprising a genera of nucleic acids and encoded polypeptides having undefined and unlimited structures and associated function; a genera of DNA sequence modifying complex(s), a genera of promoters, a genera of rescue transgenes and a genera of cargo sequences having no specific structural elements… said genera of DNA modifying complex(s) modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements (as in claims 2-3, 7-14, 16-17 and 28-29); said two-vector system  configured to be positioned on any chromosome(s) in any cellular context/host genome… (as in claims 5-6; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not support the broad scope of claims because the specification does not establish: (A) any or all molecule(s) /“DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” as structure determines its functional properties, predictability of which molecule “DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components having no specific structural elements in the composition of the claimed system; (B) the general tolerance of the activity of any molecule/“DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” as structure determines its functional properties, predictability of which molecule “DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” in multiple compositions comprising an essentially unlimited number of possible components having no specific structural elements in the composition of the claimed system; (C) a rational and predictable scheme for choosing any molecule/“DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” as structure determines its functional properties, predictability of which molecule “DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components to be active in the composition; (D) a rational and predictable scheme for modifying any molecule/“DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” as structure determines its functional properties, predictability of which molecule “DNA sequence modifying complex(s)”, “promoters”, “rescue transgenes” and “cargo sequences” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims encompassing a genera of structural elements i.e., a two-vector system comprising a genera of nucleic acids and encoded polypeptides having undefined and unlimited structures and associated function; a genera of DNA sequence modifying complex(s), a genera of promoters, a genera of rescue transgenes and a genera of cargo sequences having no specific structural elements… said genera of DNA modifying complex(s) modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements (as in claims 2-3, 7-14, 16-17 and 28-29); said two-vector system  configured to be positioned on any chromosome(s) in any cellular context/host genome… (as in claims 5-6; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of active molecules having no specific structural elements in the composition of the claimed system is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
I. Claims 2-3, 5, 7-9, 14, 16-17 and 28-29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Buchman et al., (ACS Synth. Biol., 2018, Vol. 7: 1359-1370; published 04/02/2018, in IDS). 
	Buchman et al., (ACS Synth. Biol., 2018, Vol. 7: 1359-1370; published 04/02/2018, in IDS) disclose a two-vector system said two-vector system comprising first vector comprising: a first sequence encoding a first component of a DNA sequence modifying complex/rare cutting site-specific nuclease I-SceI, a first promoter/Opie2, a ubiquitous promoter that is active in germline cells operably linked to the first sequence encoding the first component of the DNA sequence modifying complex a rescue transgene sequence/heterologous DNA fragment derived from mouse IgG locus; a rescue transgene promoter operably linked to the rescue transgene sequence; and optionally, one or more cargo sequences; a second vector comprising: a second sequence encoding a second component of the DNA sequence modifying complex; two target sites for the rare cutting homing endonuclease I-SceI for homologous recombination inserted into host genome; construct A at 51C on chromosome 2, and construct B at 68E or 70A2 on chromosome 3  (see Fig. 2, page 1362; Abstract; Results, col. 2, ¶2-4, page 1361; Table 1, page 1363; and entire document); applicants’ are also directed to the following sections in Buchman et al., (ACS Synth. Biol., 2018, Vol. 7: 1359-1370; published 04/02/2018, in IDS); Materials and Methods, Construct assembly, page 1366. 
Hence, claims 2-3, 5, 7-9, 14, 16-17 and 28-29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Buchman et al., (ACS Synth. Biol., 2018, Vol. 7: 1359-1370; published 04/02/2018, in IDS).
III. “BY OTHERS”
“Others” Means Any Combination of Authors or Inventors Different Than the Inventive Entity

The term “others” in 35 U.S.C. 102(a) refers to any entity which is different from the inventive entity. The entity need only differ by one person to be “by others.” This holds true for all types of references eligible as prior art under 35 U.S.C. 102(a) including publications as well as public knowledge and use. Any other interpretation of 35U.S.C. 102(a) “would negate the one year [grace] period afforded under § 102(b).”

II. Claims 2-3, 5, 7-9, 14, 16-17 and 28-29  are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Champer et al., (PLOS Genetics, 2017, Vol. 13(7), e1006796, pages 1-18, in IDS), when given the broadest reasonable interpretation. 
	Champer et al., (PLOS Genetics, 2017, Vol. 13(7), e1006796, pages 1-18, in IDS)disclose a two-vector system said two-vector system comprising first vector comprising: a first sequence encoding a first component of a DNA sequence modifying complex/CRISPR/Cas9 nuclease, a first promoter/nanos promoter, that is active in germline cells operably linked to the first sequence encoding the first component of the DNA sequence modifying complex a rescue transgene sequence/heterologous DNA fragment derived from payload dsRed fluorescent protein sequences targeting X chromosome; a rescue transgene promoter operably linked to the rescue transgene sequence; and optionally, one or more cargo/payload dsRed fluorescent protein sequences; a second vector comprising: a second sequence encoding a second component of the DNA sequence modifying complex and vasa promoter, that is active in germline cells, homing and integration constructs appeared to occur in germline (Discussion, ¶2, page 11); two target sites for the DNA sequence modifying complex/CRISPR/Cas9 nuclease; construct A and construct B (see Fig. 1, page 4; Fig. 2, page 7; Abstract; Introduction, last paragraph, page 3; Results, pages 3-4; Table 1, page 5; table 2, page 6; Table 3, page 10; and entire document); applicants’ are also directed to the following sections in Champer et al., (PLOS Genetics, 2017, Vol. 13(7), e1006796, pages 1-18, in IDS); Materials and Methods, Plasmid construction, page 13. 
Hence, claims 2-3, 5, 7-9, 14, 16-17 and 28-29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Champer et al., (PLOS Genetics, 2017, Vol. 13(7), e1006796, pages 1-18, in IDS).
Since the Office does not have the facilities for examining and comparing applicants’ vector-system with the vector-system of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the vector-system of the prior art does not possess the same material structural and functional characteristics of the vector-system of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103(AIA )
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-3, 5-14, 16-18 and 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buchman et al., (ACS Synth. Biol., 2018, Vol. 7: 1359-1370; published 04/02/2018, in IDS) or Champer et al., (PLOS Genetics, 2017, Vol. 13(7), e1006796, pages 1-18, in IDS) as applied to claims 2-3, 5, 7-9, 14, 16-17 and 28-29  (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further in view of Noble et al., (Science Advances, 2017, Vol. 3 e 1601964: pages 1-8, in IDS), Naveira et al., (Genetics, 1992, vol. 130: 205-209) and Paul B., (PhD Dissertation, Univ. of Washington., USA, 2016, pages 1-113). 
	The disclosure of Buchman et al., or Champer et al., as applied to claims 2-3, 5, 7-9, 14, 16-17 and 28-29 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Buchman et al., or Champer et al., is silent regarding wherein two-vector system of claims 5, wherein the distance between the two vectors is less than 50 map units (as in claim 6); …wherein the base editor creates one or more base changes in endogenous copy of the essential gene to create an altered sequence of the essential gene… wherein the Search and Replace Prime editor creates one or more base changes, or insertions or deletions… wherein the rescue transgene is either a recoded copy of the essential gene or (as in claim 10-13). 
Regarding claims 6 and 10-13, the following references teach the structural and functional elements of the instant invention; Applicants’ are directed to the following references: 
Regarding claims 2-3, 5, 7-9, 13 and 28-29, analogous art Noble et al., (Science Advances, 2017, Vol. 3 e 1601964: pages 1-8, in IDS) provide teaching, suggestion and motivation to construct a drive architecture/vector system that rescues the function of the target gene, which involves targeting multiple sites within the 3' end of a gene for cutting by the drive and including a completely genetically recoded copy (rescue gene) of this 3' target sequence in the drive construct. Noble et al., teach a construct reconstitutes the target gene after cutting, so an essential gene can be chosen as the target to select against resistant alleles, and uses multiple gRNAs, wherein the construct comprises: (a) recoded target gene (rescue gene), (b) plurality of gRNAs,(c)  CRISPR nuclease (Cas9 a DNA modifying enzyme), (d) Cargo and  (d) arbitrary homology (see Fig. 1C, page 2). 

    PNG
    media_image1.png
    158
    295
    media_image1.png
    Greyscale

											

    PNG
    media_image2.png
    134
    126
    media_image2.png
    Greyscale

The vector disclosed in Noble et al., appears to be structurally similar to one claimed in the instant application. It is further disclosed that a resistant allele is expected to arise whenever the cell repairs the drive-induced DSB using nonhomologous end joining (NHEJ) instead of HDR, a process that typically introduces a small insertion or deletion mutation at the target sequence as the constructs with a single gRNA cut only at a single site, a substantial fraction of NHEJ events will create drive-resistant alleles that could prevent the construct from spreading to the entire population (Fig. 1B, page 2, cols. 1-2,); and it would have been obvious to one of ordinary skill in the art to have recognized that because Noble et al., suggests that gene-drive architecture/vector system has real-world applications (Abstract; and entire document, Noble et al.,) and conclude that the suggested design is contingent on the ability to genetically recode the 3’ end of an essential gene without imposing a largely fitness cost( col. 2, last paragraph, page 1; Fig. 3, page 5).
 	Regarding claim 6, Naveira et al., (Genetics, 1992, vol. 130: 205-209) teaches methods for estimating Map units and distances between different gene loci on different chromosomes form existing genomic databases (see Abstract; and entire document). It would have been obvious to one of ordinary skill in the art to have applied the methods of Naveira et al., for estimating Map units/gene loci distances of interest and in the vector design of Buchman et al., or Champer et al., and modify the prior art teachings depending on the experimental need.
	Regarding claims 10-12, Paul B., (PhD Dissertation, Univ. of Washington., USA, 2016, pages 1-113) teaching, suggestion and motivation for the choice DNA modifying complex such a nuclease, a base editor or a Search and Replace Prime editor  including the advantages and limitation of said reference DNA modifying complex/nucleases (see Abstract; pages 9-16, Table 1. It would have been obvious to one of ordinary skill in the art to have applied the teaching and suggestion of Paul B., in the vector design of Buchman et al., or Champer et al., and modify the prior art teachings depending on the experimental need.
	Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings construct a drive architecture/vector system of Buchman et al., or Champer et al., and employ the teachings, suggestions and structural elements of Noble et al., Naveira et al., and Paul B.,  to achieve optimal efficiency of gene editing, wherein the synthetic drive architecture/vector system modulates cleavage/gene editing, transcription and modulate the expression of genes of interest as suggested by Buchman et al., or Champer et al., Noble et al., and Paul B., because said references teach the advantages of a two-vector system that will be useful as synthetic regulatory system that modulates cleavage/gene editing and transcription and modulate the expression of genes of interest. Motivation to generate such a synthetic regulatory system and a skilled artisan will recognize to be a commercial product of importance and useful in understanding and regulating the biological process of interest at the time of the instant invention. The expectation of success is high, because the combined teachings of Buchman et al., or Champer et al., Noble et al., Naveira et al., and Paul B., teach the construction of two-vector synthetic regulatory system that modulates cleavage/gene editing and transcription and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
	Given this extensive teaching in prior art (Buchman et al., or Champer et al., Noble et al., Naveira et al., and Paul B.,) a genera of structural elements i.e., a two-vector system comprising a genera of nucleic acids and encoded polypeptides having undefined and unlimited structures and associated function; a genera of DNA sequence modifying complex(s), a genera of promoters, a genera of rescue transgenes and a genera of cargo sequences having no specific structural elements… said genera of DNA modifying complex(s) modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements; said two-vector system  configured to be positioned on any chromosome(s) in any cellular context/host genome… (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation), as taught by the instant invention and as claimed in claims 2-3, 5-14, 16-18 and 28-29 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
	Hence, claims 2-3, 5-14, 16-18 and 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buchman et al., (ACS Synth. Biol., 2018, Vol. 7: 1359-1370; published 04/02/2018, in IDS) or Champer et al., (PLOS Genetics, 2017, Vol. 13(7), e1006796, pages 1-18, in IDS) as applied to claims 2-3, 5, 7-9, 14, 16-17 and 28-29  (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further in view of Noble et al., (Science Advances, 2017, Vol. 3 e 1601964: pages 1-8, in IDS), Naveira et al., (Genetics, 1992, vol. 130: 205-209) and Paul B., (PhD Dissertation, Univ. of Washington., USA, 2016, pages 1-113).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652